Citation Nr: 1139273	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  09-06 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an increased (compensable) rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to January 1985.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, in pertinent part, denied entitlement to an increased (compensable) rating for bilateral hearing loss.  The Boston, Massachusetts, RO now maintains jurisdiction in this case.  

The Veteran provided testimony before the undersigned during a videoconference hearing in January 2011.  A transcript is of record.  

The Board remanded the claim in February 2011 for further development.  

In October 2011, the Veteran submitted a waiver of local jurisdiction in regard to evidence he submitted directly to the Board following the last adjudication of the claim by the RO.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2011).


FINDING OF FACT

The Veteran has at worst level IV hearing in the right ear and level II hearing in the left ear.


CONCLUSION OF LAW

The criteria for a compensable schedular rating for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Tables VI, VIA and VII, Diagnostic Code 6100; § 4.86 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Court had also held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: 1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; 2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; 3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and 4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  He received such notice in a December 2008 letter.  

The Federal Circuit has overturned the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 2009).  The generic first, third, and fourth elements of the veteran's court's decision were not disturbed by the Federal Circuit's decision and were satisfied by an April 2008 letter issued prior to the initial adjudication of the claim.  

In the April 2008 letter, the RO notified the Veteran of the evidence needed to substantiate his claim for increased rating.  The letter also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  He was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit.

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  Nevertheless, the April 2008 letter informed the Veteran that he should submit all relevant evidence in his possession.  

The Veteran has substantiated his status as a veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims, by the April 2008 letter.  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, VA treatment records, and private medical records.  Additionally, the Veteran was provided a VA audiology examination in May 2008 and March 2011 to assess the severity his bilateral hearing loss. 

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The March 2011 examiner noted the Veteran's complaints, his reported service and medical history, assessed the severity of the hearing loss, discussed the types of situations where his hearing loss would impact him the most as well as the effects his hearing loss would have on occupation and daily activities.  Therefore, the examiner fully considered the functional effects of the disability.

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  However, effective August 23, 2011, VA amended its regulations governing hearings.  See 76 Fed. Reg. 52572 (Aug. 23, 2011).  The rule clarifies that the hearing provisions in 38 C.F.R. § 3.103, only apply to hearings before the agency of original jurisdiction (AOJ) and do not apply to hearings before the Board.  Because the hearing in this case was held prior to August 23, 2011, it is not clear whether the new regulation is applicable.

Nonetheless, during the January 2011 Board hearing, the issue was identified.  The Veteran was asked about outstanding treatment records, evidence of worsening symptomatology, and the functional limitations caused by his hearing loss.  The Board then remanded the claim to obtain evidence identified at the hearing and provide a new examination in light of his reports of worsening disability.  These actions complied with the duties imposed by 38 C.F.R. § 3.103(c).

In accordance with the Board's February 2011 remand instructions, the Veteran's VA treatment records beginning in February 2009 were obtained and associated with the claims file and he was provided the March 2011 VA audiology examination.  A supplemental statement of the case was issued in May 2011.  Since the record reflects compliance with the February 2011 remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.


Legal Criteria-Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 4.85(a), (d) (2011).  

To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

When the pure tone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 hertz) are 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86 (a).  

When the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  38 C.F.R. § 4.86 (b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Schedular Rating

An August 1987 rating decision granted service connection for hearing loss, with a noncompensable rating assigned, effective October 3, 1986.  The Veteran submitted a claim for increased rating in February 2008.  The relevant focus for adjudicating his claim is the period beginning one year prior to the claim for increase.  Hart v. Mansfield, 21 Vet. App. 505 (2007); cf 38 C.F.R. 
§ 3.156(b) (2011).

In an August 2007 VA medical center (VAMC) audiology consultation, the Veteran reported that his greatest hearing difficulty came with more than one person speaking or listening to the television.  While interpretation of the audiogram was not provided, the raw data appeared to reveal the following puretone thresholds, in decibels:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
55
65
70
53
LEFT
20
60
65
60
52

Speech audiometry revealed speech recognition ability of 88 percent in each ear.  The Veteran was noted to have normal hearing sensitivity bilaterally from 250 to 1000 Hz, moderate to moderately-severe sensorineural hearing loss from 2000 to 8000 Hz in the right ear, and moderately-severe rising to moderate sensorineural hearing loss from 2000 to 8000 Hz in the left ear.  

A May 2008 VA examination revealed pure tone air conduction thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
50
55
65
47
LEFT
15
55
50
60
45

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 88 percent in the left ear.  The examiner stated that air conduction study results better reflected the Veteran's hearing impairment, although both air and bone conduction studies revealed the same puretone thresholds.  The examiner found bilateral, moderate-to-severe, sensorineural hearing loss commencing at 1500 Hz.  

In July 2008, the Veteran submitted a private audiology report containing the raw data from an audiogram performed that month.  Pure tone thresholds, in decibels, appeared to be as follows:






HERTZ



1000
2000
3000
4000
Average
RIGHT
20
65
65
80
58
LEFT
20
70
65
65
55

Although the note did not state whether Maryland CNC methods were used, speech discrimination was 95 percent in each ear.  A letter submitted by the office manager stated that the audiological evaluation revealed a mild, sloping to severe, bilateral hearing loss disability.  

During a November 2010 VAMC audiology consultation, the Veteran reported difficulty hearing certain words and letters, difficulty hearing in noise, and felt that he occasionally had to ask for repetitions during conversation.  Pure tone air conduction thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
55
60
70
52
LEFT
20
60
60
70
53

Bone conduction results were provided only for three frequencies in the left ear and were essentially consistent with the air conduction thresholds recorded.  Although the note did not state whether Maryland CNC methods were used, speech discrimination was 92 percent in each ear.  Following this evaluation, the Veteran was provided with hearing aids.  

During the January 2011 Board hearing, the Veteran explained that he was a car salesman.  His hearing impairment required him to speak loudly, which his customers did not like, and required him to listen to the television at a high volume, which caused arguments at home.  

In statements received in June 2011, the Veteran described his history of hearing loss beginning during his military service.  His roommate stated that his speaking volume was extremely loud and came across as offensive to those who were not aware of his hearing impairment.  

During the March 2011 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
55
60
70
53
LEFT
25
60
60
70
54

Speech audiometry revealed speech recognition ability of 90 percent in each ear.  Bilateral, normal to severe, sensorineural hearing loss was diagnosed.  Based on the degree of hearing loss, the examiner stated that communication difficulties were anticipated in most listening situations, particularly in the presence of background noise, but there was no effect on usual daily activities.  However, with the use of amplification and preferential seating, the Veteran was capable of successful communication in both a physical and sedentary position.  

The greatest pure tone threshold averages of record appear to have been recorded during the July 2008 private audiology consultation.  In the right ear, the puretone threshold average was 58 decibels with a speech recognition score of 95 percent.  This translates to Level II hearing impairment under Table VI.  With respect to the left ear, the greatest pure tone threshold average was 55 decibels with a speech recognition score of 95 percent.  This translates to Level I hearing impairment under Table VI.  

Level II hearing impairment in one ear and Level I hearing impairment in the other ear warrants a noncompensable or zero percent rating under the applicable criteria.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

The most severe speech recognition impairment in the right ear was recorded during the May 2008 VA examination, where the puretone threshold average was 46 decibels with a speech recognition score of 80 percent.  This translates to Level III hearing impairment under Table VI.  With respect to the left ear, the August 2007 VAMC audiology consultation and the May 2008 VA examination recorded a speech recognition score of 88 percent and the pure tone threshold averages were 52 decibels and 45 decibels, respectively.  Both results translate to Level II hearing impairment under Table VI.  

Level III hearing impairment in one ear and Level II hearing impairment in the other ear warrants a noncompensable or zero percent rating under the applicable criteria.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

The puretone thresholds found at the most recent audiogram, conducted during the March 2011 VA examination, also result in a noncompensable rating.  In the right ear, a puretone threshold average of 53 decibels with a speech recognition score of 90 also translates to a Level II hearing impairment.  In the left ear, a puretone threshold average of 54 with a speech recognition score of 90 translates to a Level II hearing impairment.  Level II hearing impairment in both ears warrants a noncompensable rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Even if the Board were to combine the greatest puretone thresholds and most severe speech recognition impairment recorded during different audiograms, a noncompensable rating would be warranted.  In the right ear, a puretone threshold average of 58 decibels with a speech recognition score of 80 percent would translate to Level IV hearing impairment under Table VI.  In the left ear, a puretone threshold average of 55 decibels with a speech recognition score of 88 percent would translate to Level II hearing impairment under Table VI.  

Level IV hearing impairment in one ear and Level II hearing impairment in the other ear warrants a noncompensable or zero percent rating under the applicable criteria.  38 C.F.R. § 4.85, Diagnostic Code 6100.

At no time has the Veteran met the criteria for an exceptional pattern of hearing loss.  38 C.F.R. § 4.86.  

The Veteran has pointed out that he entered service with normal hearing and has reported that when he attempted to reenlist after the in-service noise exposure, he was told that he had a 30 or 40 percent hearing loss and could not resume his previous MOS.  VA compensation, as noted above, is paid on the basis of current disability as it pertains to impairment in earning capacity.

There is no evidence that the hearing loss disability has met or approximated the criteria for a compensable rating at any time during the appeal period.  
38 C.F.R. § 4.7, 4.21.  Since the weight of evidence is against the claim, a compensable rating on a schedular basis is denied. 

Extraschedular Rating

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) (2011), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Veteran has reported various functional difficulties as a result of his hearing loss.  As noted above, these have included difficulty having a normal conversation with multiple people, especially in the presence of background noise; great difficulty understanding what was said on television without the television on a very high volume setting; difficulties in talking to customers in the presence of background noise; and that the hearing impairment caused him to normally speak at such an extremely loud volumes that he appeared to be yelling and comes across as offensive to those who were unaware of his hearing loss.  The rating criteria contemplate functional difficulties resulting from hearing loss.  38 C.F.R. § 4.85-86; see Martinak.  Moreover, at the January 2011 hearing, the Veteran did not speak in a loud or offensive manner, nor did he exhibit difficulty in understanding what was being said.

Even assuming arguendo that the disability is manifested by symptoms outside those contemplated by the rating schedule, there is no evidence of an unusual or exceptional disability picture.  The disability has not required any periods of hospitalization.  While the Veteran has reported difficulties communicating at work, he has not reported any loss of income and there is no other evidence of marked economic inadaptability.  Hence the disability does not meet the second prong of the test for referral for consideration of an extraschedular rating.

Total Rating for Compensation Based on Individual Unemployability (TDIU)

TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).  

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The United States Court of Appeals for the Federal Circuit has held that TDIU is not raised in the appeal of an initial rating or claim for increase unless the Roberson elements are present.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  In this case the Veteran has not alleged unemployability, and there is no other evidence of unemployability.  During the January 2011 Board hearing, the Veteran testified that he was employed as a car salesman.  The March 2011 VA examiner specifically found that with the use of amplification and preferential seating, the Veteran was capable of successful communication in both a physical and sedentary position.  The Veteran has not contended that his hearing loss impairment and tinnitus (his only service connected disabilities) render him unemployable, and there is no other evidence of unemployability.  Thus, further consideration of entitlement to TDIU is not warranted.


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


